NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2240-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JAMES E. ZOLA,

     Defendant-Appellant.
_______________________

                   Submitted September 20, 2022 – Decided October 5, 2022

                   Before Judges Messano and Gilson.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Mercer County, Accusation No. 90-02-0102.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Peter T. Blum, Assistant Deputy Public
                   Defender, of counsel and on the brief).

                   Matthew J. Platkin, Acting Attorney General, attorney
                   for respondent (Regina M. Oberholzer, Deputy
                   Attorney General, of counsel and on the brief).

PER CURIAM
      We need not repeat the salient facts of the brutal 1983 murder that led to

the capital conviction of defendant James E. Zola. State v. Zola, 112 N.J. 384,

390–91 (1988). The Court affirmed defendant's convictions but reversed the

death sentence and remanded for a retrial on the penalty phase. Id. at 440. No

retrial ensued, however, because pursuant to a plea bargain, "defendant's

convictions were vacated in return for his guilty pleas to murder, kidnapping

and first-degree robbery." State v. Zola, No. A-3971-16 (App. Div. Aug. 27,

2018) (Zola II) (slip op. at 2).       The judge sentenced defendant to life

imprisonment with a fifty-year period of parole ineligibility. Id. at 2.

      Defendant did not file a direct appeal but instead filed a post-conviction

relief (PCR) petition. Ibid. The PCR judge, who was not the trial or plea judge,

denied the petition. Id. at 4. On appeal, we largely affirmed the denial. Id. at

6–7. The Court denied defendant's petition for certification. State v. Zola, 237

N.J. 176 (2019).

      We remanded the matter to the Law Division for resentencing, however,

because a pre-sentence investigation (PSI) report had never been prepared, and

we have previously held a sentence imposed without the benefit of a PSI report

was "illegal." Zola II, slip op. at 8 (citing State v. Richardson, 117 N.J. Super.

502, 505 (App. Div. 1971)).      We also directed the judge to "consider the


                                                                            A-2240-19
                                        2
appropriate sentence 'as [defendant] stands before th[e] court at the moment of

resentencing.'" Ibid. (alterations in original) (quoting State v. Randolph, 210

N.J. 330, 349 (2012)).

      Probation prepared a PSI report prior to the resentencing hearing on

December 13, 2019, at which the PCR judge sentenced defendant to a seventy-

year term of imprisonment with a thirty-year period of parole ineligibility on the

murder conviction, a consecutive thirty-year term of imprisonment with a

fifteen-year period of parole ineligibility on the kidnapping conviction, and a

concurrent fifteen-year term of imprisonment on the robbery conviction. This

appeal followed.

      Defendant raises the following points for our consideration:

            POINT I

            [DEFENDANT] SHOULD BE RESENTENCED
            BECAUSE THE COURT IMPOSED CONSECUTIVE
            SENTENCES    WITHOUT   JUSTIFYING   THE
            OVERALL FAIRNESS OF THE AGGREGATE
            SENTENCE OF ONE[-]HUNDRED YEARS WITH A
            FORTY-FIVE[-]YEAR PAROLE DISQUALIFIER.

            POINT II

            [DEFENDANT] SHOULD BE RESENTENCED
            BECAUSE THE SENTENCING COURT FAILED TO
            PROVIDE A VALID EXPLANATION FOR
            REJECTING MITIGATING FACTOR FOUR, EVEN
            THOUGH [DEFENDANT]'S MENTAL DISEASE

                                                                            A-2240-19
                                        3
             SEEMED    TO          CONTRIBUTE         TO      HIS
             MISBEHAVIOR.

             POINT III

             [DEFENDANT] SHOULD BE RESENTENCED
             BECAUSE THE COURT MADE CONFLICTING
             FINDINGS ON THE AGGRAVATING AND
             MITIGATING    FACTORS,   FINDING   A
             HEIGHTENED RISK OF REOFFENDING AND A
             HEIGHTENED NEED FOR DETERRENCE, BUT
             ALSO FINDING THAT THE CIRCUMSTANCES
             WERE UNLIKELY TO RECUR AND THAT
             [DEFENDANT]   SEEMED   UNLIKELY   TO
             REOFFEND.

             POINT IV

             [DEFENDANT] SHOULD BE RESENTENCED
             BEC[AU]SE   THE    CURRENT MITIGATING
             FACTOR FOURTEEN PROVIDING THAT YOUTH
             IS MITIGATING SHOULD BE GIVEN PIPELINE
             RETROACTIVITY. [1]

             POINT V

             [DEFENDANT] WAS DEPRIVED OF THE RIGHT
             TO A JURY TRIAL BY A PAROLE DISQUALIFIER
             THAT WAS ONLY AUTHORIZED ONCE THE
             COURT MADE ITS OWN FINDINGS AT
             SENTENCING.

Having considered these points in light of the record and applicable legal

standards, we are constrained to remand once again for resentencing.


1
    We have omitted the subpoints of this argument.
                                                                       A-2240-19
                                       4
      We quickly dispose of the arguments raised by defendant in Points IV and

V. Mitigating sentencing factor fourteen permits the judge to consider that a

defendant was under twenty-six years of age when the offense was committed.

N.J.S.A. 2C:44-1(b)(14). Defendant was twenty-four-years old at the time of

the homicide and related offenses.

      However, since the briefs in this matter were filed, the Court decided State

v. Lane, 251 N.J. 84 (2022). In Lane, the Court held the Legislature intended

this new sentencing factor "apply . . . prospectively to defendants sentenced on

or after its effective date of October 19, 2020." Id. at 97. Defendant was neither

sentenced nor resentenced after mitigating factor fourteen's effective date.2

      Defendant recognizes the argument in Point V is equally unavailing by

specifically noting he made the argument "to preserve [his] right to federal

review." Defendant contends the judge's imposition of a discretionary period of

parole ineligibility on the kidnapping conviction was based on judicial

factfinding in contravention of Alleyne v. United States, 570 U.S. 99 (2013),




2
   In State v. Bellamy, we concluded "where, for a reason unrelated to the
adoption of the statute, a youthful defendant is resentenced, he or she is entitled
to argue the new statute applies." 468 N.J. Super. 29, 48 (App. Div. 2021). In
this case, defendant was resentenced on December 13, 2019, nearly one year
before the Legislature enacted mitigating factor fourteen.
                                                                             A-2240-19
                                        5
and other cases. Defendant notes, however, that the Court's decision in State v.

Kiriakakis, 235 N.J. 420 (2018), rejected an identical claim.

      We turn to the other arguments defendant raises in urging us to remand

the matter once again to the Law Division for resentencing.           We start by

recognizing "[a]ppellate review of a sentence is generally guided by the abuse

of discretion standard." State v. Miller, 237 N.J. 15, 28 (2019) (quoting State v.

Robinson, 217 N.J. 594, 603 (2014)).

            The appellate court must affirm the sentence unless (1)
            the sentencing guidelines were violated; (2) the
            aggravating and mitigating factors found by the
            sentencing court were not based upon competent and
            credible evidence in the record; or (3) "the application
            of the guidelines to the facts of [the] case makes the
            sentence clearly unreasonable so as to shock the
            judicial conscience."

            [State v. Fuentes, 217 N.J. 57, 70 (2014) (alteration in
            original) (quoting State v. Roth, 95 N.J. 334, 364–65
            (1984)).]

"The general deference to sentencing decisions includes application of the

factors set forth in N.J.S.A. 2C:44-1(a) and (b): appellate courts do not

'"substitute [their] assessment of aggravating and mitigating factors" for the trial

court's judgment.'" Miller, 237 N.J. at 28–29 (alteration in original) (quoting

State v. Miller, 205 N.J. 109, 127 (2011)).



                                                                              A-2240-19
                                         6
      Defendant's arguments in Points II and III are based on the judge's

findings regarding certain aggravating and mitigating sentencing factors. At

resentencing, the judge found aggravating factors one, two, three, six, nine and

twelve. See N.J.S.A. 2C:44-1(a)(1) ("[t]he nature and circumstances of the

offense . . . including whether or not it was committed in an especially heinous,

cruel, or depraved manner"); (a)(2) ("[t]he gravity and seriousness of harm

inflicted on the victim, including whether or not the defendant knew or

reasonably should have known that the victim of the offense was particularly

vulnerable or incapable of resistance"); (a)(3) (the risk defendant would

reoffend); (a)(6) (defendant's prior criminal record and seriousness of the

current offenses); (a)(9) (the need to deter defendant and others); ( a)(12) (the

victim was sixty years of age or older). The judgment of conviction (JOC)

reflects the judge found no mitigating sentencing factors.

      Defendant urged the resentencing judge to find mitigating factor four, i.e.,

"[t]here were substantial grounds tending to excuse or justify the defendant’s

conduct, though failing to establish a defense."        N.J.S.A. 2C:44-1(b)(4).

Counsel cited a 1983 psychiatric report by Dr. Robert L. Sadoff, which

concluded defendant was suffering from a "serious mental disorder" at the time

of the murder.    However, citing a 2014 psychiatric report in support of


                                                                            A-2240-19
                                        7
defendant's PCR petition by a different defense expert, Dr. Daniel P. Greenfield,

the judge noted Dr. Greenfield could not render an opinion supporting

defendant's claim that he was confused or cognitively impaired when he pled

guilty in 1990. The judge concluded the evidence was insufficient to find

mitigating factor four applied.

      Before us, defendant contends the judge's reasoning "was puzzling," and

he "seemed confused about the issue" because he ignored the 1983 report and

focused on the 2014 report that had nothing to do with defendant's mental state

at the time of the murder. We acknowledge the 2014 psychiatric report had little

if any relevance to whether "there were substantial grounds tending to excuse or

justify . . . defendant's conduct" in 1983. N.J.S.A. 2C:44-1(b)(4).

      However, Dr. Sadoff testified at defendant's capital trial and opined that

defendant "could not have knowingly or purposely killed [the victim]." Zola,

112 N.J. at 400 (alteration in original). In affirming defendant's conviction, the

Court found the "thesis" of Dr. Sadoff and another expert supporting a

diminished capacity defense to reduce the murder charge to manslaughter "was

sorely tested by the evidence," and ultimately rejected by the jury. Id. at 401.

Although mitigating factor four may still apply if the supporting evidence

"fail[ed] to establish a defense" at trial, N.J.S.A. 2C:44-1(b)(4), we see no reason


                                                                              A-2240-19
                                         8
to substitute our judgment as to the finding of aggravating and mitigating

sentencing factors for that of the sentencing court. Miller, 237 N.J. at 28.      We

are unpersuaded by the argument raised in Point II.

      In Point III, defendant asserts we should remand for resentencing because

the judge made "conflicting findings" that aggravating factors three and nine —

the risk of re-offense and the need to deter—were present, while also finding

mitigating factors eight and nine applied.           See N.J.S.A. 2C:44-1(b)(8)

(defendant's conduct was due to circumstances unlikely to recur); and (b)(9)

(defendant's character and attitude made it unlikely he would reoffend) . To

properly consider the point, we quote the judge's comments regarding the

mitigating factors verbatim.

                   Defendant also requests application of mitigating
            factor number [eight] . . . . [T]he [c]ourt finds this factor
            as to each offense. Defendant is now [sixty-one] years
            of age, and there's no evidence of current drug
            addiction. He still, however, has mental health issues
            and needs medication to not pose a safety threat to
            others, and he has had compliance issues with taking
            necessary psychotropic medication . . . . Accordingly,
            the [c]ourt gives slight weight to this mitigating factor.

                   Defendant also requests application of mitigating
            factor number [nine] . . . . The [c]ourt does not find
            sufficient evidence to fully support this factor.
            Defendant's small number of infractions while
            incarcerated, and his participation in the numerous
            programs, does not . . . establish that he is unlikely, with

                                                                               A-2240-19
                                         9
            the emphasis on unlikely, to commit another offense,
            particularly given past noncompliance . . . . The [c]ourt
            will, however, give moderate weight, nonetheless,
            recognizing defendant's efforts toward rehabilitation.

The judge found no other mitigating factors, and, as noted, the JOC indicates

the judge found no mitigating sentencing factors at all.

      We have held that aggravating factor three "is related to" mitigating

factors eight and nine. State v. Towey, 244 N.J. Super. 582, 593 (App. Div.

1990). Indeed, the Court drew a direct connection between these and other

aggravating and mitigating factors in Randolph, where it explained in the

context of a resentencing:

            Although many of the factors bear directly on the
            circumstances of the crime itself, a number of factors
            permit consideration of the defendant's individualized,
            personal circumstances. The "whole person concept"
            survives in limited form through the application of
            some aggravating and mitigating factors that, although
            relating to the crime, still invite consideration by the
            sentencing court of the individual defendant's unique
            character and qualities. Aggravating factors three, . . .
            and nine, . . . and mitigating factors eight, . . . nine, . . .
            and ten . . . fall within that categorization.

            [210 N.J. at 349 (citation omitted).]

      The State concedes that although the JOC states the judge found no

mitigating factors, he did find mitigating factor eight applied, and the State urges

us to remand solely for the judge to enter an amended JOC. As defendant notes,

                                                                              A-2240-19
                                         10
however, the Court has recognized an inherent tension between aggravating

factor nine—the need to deter—and mitigating factor eight. See Fuentes, 217

N.J. at 79–80 (citing cases that "illustrate . . . aggravating factor nine and

mitigating factor eight rarely apply in the same sentencing, [but] do not hold

that the two factors are irreconcilable").

      However, as the State points out, the Fuentes Court also clearly stated:

                  In exceptional cases, even if the record
            demonstrates that the offense at issue arose in
            circumstances unlikely to recur, thus supporting a
            finding as to mitigating factor eight, a defendant could
            nonetheless pose a risk of recidivism, requiring specific
            deterrence within the meaning of N.J.S.A. 2C:44-
            1(a)(9). While such a case will be rare, we decline to
            hold that aggravating factor nine and mitigating factor
            eight can never apply in the same sentencing.

            [Id. at 80.]

Here, the judge gave detailed reasons that fully support his finding of

aggravating factor nine. At the same time, the judge cited factors inherently

created by the unique procedural history of this case, specifically, that defendant

was being resentenced for a crime committed thirty-six years earlier. The judge

explained that now defendant was sixty-one years of age and showed no

evidence of current drug addiction, and the judge also explained why he gave

only slight weight to the finding of mitigating factor eight. In short, the judge


                                                                             A-2240-19
                                       11
implicitly clarified why this was one of those "exceptional cases" where findings

of aggravating factor nine and mitigating factor eight were not inherently

contradictory.

      The State contends the judge did not find mitigating factor nine . But as

one can see from the sentencing transcript, the judge's findings are unclear. The

judge initially said he did "not find sufficient evidence to fully support this

factor," but thereafter expressly said he was giving mitigating factor nine

"moderate weight . . . recognizing defendant's efforts toward rehabilitation."

Rehabilitation efforts since the date of the offense are particularly relevant to a

finding of mitigating factor nine. See Cannel, N.J. Criminal Code Annotated,

cmt. 5 on N.J.S.A. 2C:44-1 (2022) (noting as to factor (b)(9), "rehabilitation that

occurred after conviction is relevant" because "the defendant is to be judged as

he is on the day of sentencing"). The picture is further muddled by the lack of

any mitigating factors entered on the JOC.

       We hasten to add that we reach no conclusion as to whether mitigating

factor nine applies, and, if it does, what weight the judge should accord to it.

Nor do we express an opinion about defendant's assertion of an inherent

inconsistency between such a finding and a concomitant finding of aggravating

factor three. On the existing record, we cannot conduct a meaningful review.


                                                                             A-2240-19
                                       12
For this reason, and one further reason that follows, we are constrained to

remand the matter again for resentencing.

      In Point I, defendant argues that in imposing consecutive sentences on the

murder and kidnapping convictions, the judge failed to comply with the Court's

directive in State v. Torres, 246 N.J. 246 (2021), decided after defendant's

resentencing. In Torres, the Court required a sentencing judge to provide "[a]n

explicit statement, explaining the overall fairness of a sentence imposed on a

defendant for multiple offenses in a single proceeding or in multiple sentencing

proceedings." Id. at 268.

      Here, the judge explained his reasons for imposing consecutive sentences

in accord with the factors outlined in State v. Yarbough, 100 N.J. 627, 643–44

(1985). However, in recognizing the critical consequence of the Legislature's

elimination of Yarbough's sixth factor—an overall outer limit on consecutive

sentences—the Torres Court reasoned:

            Acknowledging and explaining the fairness of the
            overall sentence imposed on the defendant advances
            critical sentencing policies of the Code [of Criminal
            Justice], as amplified by Yarbough. It remains, in fact,
            the critical remnant of accountability imposed by
            Yarbough, since the legislative elimination of the outer
            limit imposed by factor six.

            [246 N.J. at 268.]


                                                                          A-2240-19
                                      13
Because we are remanding for other reasons, if the judge again chooses to

impose consecutive sentences, he shall provide "[a]n explicit statement,

explaining the overall fairness" of the sentence he imposes. Ibid.

      In sum, we vacate the sentences imposed and remand for the judge to

resentence defendant again. In doing so, and without expressing any opinion

about specific findings the judge may otherwise make on remand or the

appropriate sentence he may impose on defendant: (1) the judge shall explain

whether he finds mitigating factor nine applicable, and, if so, its qualitative

impact on the findings he makes regarding other aggravating and mitigating

sentencing factors; (2) if the judge again chooses to impose consecutive

sentences, he shall provide an explicit statement on the overall fairness of the

sentence as required by Torres;      (3) the judge shall find mitigating factor

fourteen applies and assess its weight, see Lane, 251 N.J. at 97 n.3 ("We view

N.J.S.A. 2C:44-1(b)(14) to apply not only to defendants sentenced for the first

time on or after October 19, 2020, but also to defendants resentenced on or after

that date for reasons unrelated to mitigating factor fourteen."); and (4) the judge

shall issue a corrected JOC that accurately reflects his findings as to all

aggravating and mitigating sentencing factors and the sentence imposed.

      Reversed and remanded. We do not retain jurisdiction.


                                                                             A-2240-19
                                       14